                       UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF OKLAHOMA

BNSF RAILWAY COMPANY,                           )
A Delaware Corporation,                         )
                                                )
          Plaintiff,                            )
                                                )
v.                                              )   Case No. CIV-19-769-G
                                                )
CITY OF EDMOND, OKLAHOMA,                       )
et al.,                                         )
                                                )
          Defendants.                           )

                                           ORDER

          Plaintiff BNSF Railway Company has filed this lawsuit challenging the

constitutionality of Oklahoma’s recently enacted “Blocked Crossing Statute,” Okla. Stat.

tit. 66, § 190. Plaintiff’s Complaint seeks declaratory and injunctive relief and names five

Defendants. Two are municipal corporations: (1) City of Edmond, Oklahoma; and (2) City

of Davis, Oklahoma. Three are individuals sued in their capacity as officials of the

Oklahoma Corporation Commission (“OCC”): (3) Todd Hiett (OCC Chairman); (4) Bob

Anthony (OCC Vice-Chairman); and (5) Dana Murphy (OCC Commissioner)

(collectively, the “OCC Defendants”). See Compl. (Doc. No. 1) at 1-2.

          Now before the Court is a Motion to Dismiss Improper Parties (Doc. No. 26) filed

by the OCC Defendants. Plaintiff has filed a Response (Doc. No. 33), to which the OCC

Defendants have replied (Doc. No. 34). Neither of the other Defendants has responded.

     I.      The Statute

          Effective July 1, 2019, the Blocked Crossing Statute provides in relevant part:
          A. As it is immediately necessary for the safety and welfare of the people, no
          railcar shall be brought to rest in a position which blocks vehicular traffic at
          a railroad intersection with a public highway or street for longer than ten (10)
          minutes.
          B. Municipalities, county sheriffs and the Oklahoma Highway Patrol shall
          have the authority to issue a citation to any person or corporation that violates
          a provision of this section. Such person or corporation shall be subject to a
          fine of up to One Thousand Dollars ($1,000.00) for each violation. Seventy-
          five percent (75%) of the collected fine shall be deposited to the credit of the
          general fund of the entity that issued the citation and the remaining twenty-
          five percent (25%) shall be credited to the Corporation Commission
          Revolving Fund established in Section 180.7 of Title 17 of the Oklahoma
          Statutes. A copy of the citation, along with any information regarding train
          identification, shall be sent to the Corporation Commission for enforcement
          of the penalty at a hearing before an administrative law judge of the
          Commission.       The violating entity or individual may appeal the
          administrative law judge’s decision to the Commission en banc. The
          Commission shall annually deliver an electronic report detailing the number
          of violations, number of rulings, number of appeals and amount of fines
          assessed under this section. Commission reports shall be delivered to the
          Speaker of the Oklahoma House of Representatives, the President Pro
          Tempore of the Oklahoma State Senate and the Governor. The Commission
          shall promulgate rules and procedures to effectuate the provisions of this
          section.

Okla. Stat. tit. 66, § 190.

    II.      The OCC Defendants’ Motion

          Plaintiff in its Complaint alleges that the Blocked Crossing Statute is

unconstitutional because it is preempted by and inconsistent with governing federal statute.

See Compl. ¶¶ 15-29. Citing Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6), the

OCC Defendants argue that they are improperly named as defendants on this lawsuit

because they “only adjudicate” the challenged statute and “do not enforce” its provisions.1


1
 The Motion also cites Federal Rule of Civil Procedure 21 but does not present any
misjoinder argument or discuss the applicable standard.


                                                 2
OCC Defs.’ Mot. to Dismiss Improper Parties at 1-2. The OCC Defendants also argue that

they should be dismissed from this lawsuit based upon considerations of federal-state

comity. See id. at 4-5.

    III.      Dismissal Under Rule 12(b)(1)

           The OCC Defendants first argue that dismissal is required due to a “lack of subject-

matter jurisdiction” pursuant to Federal Rule of Civil Procedure 12(b)(1). Fed. R. Civ. P.

12(b)(1).      “A facial attack on the complaint’s allegations regarding subject matter

jurisdiction questions the complaint’s sufficiency and requires the court to accept the

allegations as true.” Smith v. United States, 561 F.3d 1090, 1097 (10th Cir. 2009).

           The OCC Defendants essentially assert that no justiciable “case or controversy”

exists between Plaintiff and these Defendants. See United States v. Wilson, 244 F.3d 1208,

1213 (10th Cir. 2001) (“Under Article III of the Constitution, federal courts have subject

matter jurisdiction only over ‘cases and controversies.’”). The OCC Defendants contend

that they act merely as “judicial officers,” not enforcers, and thus are not proper parties to

a suit challenging a statute. OCC Defs.’ Mot. to Dismiss Improper Parties at 2-4 (citing In

re Justices of Sup. Ct. of P.R., 695 F.2d 17 (1st Cir. 1982)).2

           The Court rejects the OCC Defendants’ overly narrow construction of the “case or

controversy” requirement, however. Plaintiff’s Complaint plausibly supports a finding that



2
   The OCC Defendants do not invoke Eleventh Amendment immunity or judicial
immunity. Nor do they dispute that the Complaint alleges “an ongoing violation of federal
law and seeks relief properly characterized as prospective,” as required to sue state officials
in their official capacities. Muscogee (Creek) Nation v. Pruitt, 669 F.3d 1159, 1167 (10th
Cir. 2012) (internal quotation marks omitted).


                                                3
the issues in this case are “live” and that Plaintiff has “a legally cognizable interest in the

outcome.” Citizens for Responsible Gov’t State Political Action Comm. v. Davidson, 236

F.3d 1174, 1182 (10th Cir. 2000) (“The crucial question is whether granting a present

determination of the issues offered will have some effect in the real world.” (omission and

internal quotation marks omitted)). Accepting the Complaint’s factual allegations as true,

as required at this stage, the pleading adequately demonstrates a controversy that is

“definite and concrete, touching on the legal relations of the parties having adverse legal

interests”—i.e., the relations of Plaintiff and the OCC Defendants. Aetna Life Ins. Co. v.

Haworth, 300 U.S. 227, 240-41 (1937); see, e.g., Compl. ¶¶ 8-11, 21, 29. Whether Plaintiff

ultimately can prevail upon its claims against the OCC Defendants is a separate matter. Cf.

Cramer v. Okla. Cty. Bd. of Cty. Comm’rs, No. CIV-18-179-G, 2019 WL 1950415, at *5-

6 (W.D. Okla. May 1, 2019) (rejecting argument premised upon a lack of Article III

standing that “conflate[d] the justiciabilty of a plaintiff’s lawsuit with the plaintiff’s

ultimate ability to prove a defendant’s liability in that lawsuit”).

   IV.      Dismissal Under Rule 12(b)(6)

         Next, the OCC Defendants seek dismissal based upon Plaintiff’s “failure to state a

claim upon which relief can be granted” under Federal Rule of Civil Procedure 12(b)(6).

Fed. R. Civ. P. 12(b)(6).

         In analyzing a motion to dismiss under Rule 12(b)(6), the court “accept[s] as true

all well-pleaded factual allegations in the complaint and view[s] them in the light most

favorable to the plaintiff.” Burnett v. Mortg. Elec. Registration Sys., Inc., 706 F.3d 1231,

1235 (10th Cir. 2013). A complaint fails to state a claim on which relief may be granted


                                               4
when it lacks factual allegations sufficient “to raise a right to relief above the speculative

level on the assumption that all the allegations in the complaint are true (even if doubtful

in fact).” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citation omitted). Bare

legal conclusions in a complaint are not entitled to the assumption of truth; “they must be

supported by factual allegations” to state a claim for relief. Ashcroft v. Iqbal, 556 U.S.

662, 679 (2009). “The nature and specificity of the allegations required to state a plausible

claim will vary based on context.” Kan. Penn Gaming, LLC v. Collins, 656 F.3d 1210,

1215 (10th Cir. 2011).

       The OCC Defendants’ argument again rests upon their alleged lack of any

responsibility for application of the Blocked Crossing Statute to Plaintiff and for any injury

resulting therefrom. These Defendants argue that their actions “are entirely judicial” and

that they are not properly sued in this lawsuit because Plaintiff’s “remedy is against state

actors who can enforce the statute, not merely any party involved.” OCC Defs.’ Reply at

2; OCC Defs.’ Mot. to Dismiss Improper Parties at 3.

       Although the OCC Defendants undisputedly act in an adjudicatory capacity with

respect to the Blocked Crossing Statute, the Complaint, as well as the statute and

regulations cited therein, reflect that the OCC Defendants additionally have “some

connection with the enforcement of the [statute]” and “have assisted or currently assist in

giving effect to the law,” as required for Plaintiff’s claims to proceed. Ex parte Young, 209

U.S. 123, 157 (1908); Prairie Band Potawatomi Nation v. Wagnon, 476 F.3d 818, 828

(10th Cir. 2007); see, e.g., Compl. ¶¶ 6, 7, 21, 29 (citing Okla. Stat. § 66, 190(B) (“A copy

of the citation . . . shall be sent to the [OCC] for enforcement of the penalty . . . .”); Okla.


                                               5
Admin. Code § 165:32-1-13 (instructing law enforcement officials how to obtain

enforcement of their citations through the OCC)); cf. Stamford Energy Cos., Inc. v. Corp.

Comm’n of Okla., 764 P.2d 880, 882 (Okla. 1988) (“[A]lthough the [OCC] acts as a quasi-

judicial body it is an administrative agency, not a trial court . . . .”); Chamber of Commerce

v. Edmondson, 594 F.3d 742 (10th Cir. 2010) (identifying Oklahoma Tax Commission

officials as defendants on challenge to constitutionality of state statute); Muscogee (Creek)

Nation, 669 F.3d 1159 (same). And though the OCC Defendants rely on authority for

releasing judges from claims where the judges “sit as arbiters without a personal or

institutional stake on either side,” the Blocked Crossing Statute itself provides that the OCC

retains 25% of all monetary penalties collected through its enforcement process. In re

Justices, 695 F.2d at 21; see Okla. Stat. tit. 66, § 190(B).

        The Court therefore finds that Plaintiff has pleaded a plausible claim for relief

against the OCC Defendants.

   V.      Federal-State Comity

        Finally, the OCC Defendants argue that “[s]tate-[f]ederal comity weighs against

maintaining the [OCC Defendants] as parties,” because “[o]ur federal system presumes

that both state and federal courts are competent to grant relief based on the supremacy of

federal law.” OCC Defs.’ Mot. to Dismiss Improper Parties at 4-5. The OCC Defendants

argue that this presumption of comity means that state judicial officers should not be

subject to an injunction absent a “compelling reason,” as “enjoining the adverse parties in

state litigation” would accomplish the same purpose. Id. at 5.




                                               6
         The Court is not persuaded that it should dismiss the OCC Defendants or otherwise

abstain from hearing this lawsuit based on principles of comity. As a threshold matter,

there is no indication from the record that any relevant “state litigation” is transpiring. In

addition, for the reasons explained above as to the OCC Defendants’ connection with

enforcement of the Statute, it has been plausibly shown that “injunctive relief directed at”

OCC officials “might redress the alleged injury” and would not “be essentially

meaningless.” D.G. ex rel. Stricklin v. Henry, 591 F. Supp. 2d 1186, 1191 (N.D. Okla.

2008).

                                      CONCLUSION

         The OCC Defendants have not shown that their dismissal from this lawsuit is

warranted at this stage of proceedings. Accordingly, their Motion to Dismiss Improper

Parties (Doc. No. 26) is DENIED.

         IT IS SO ORDERED this 30th day of October, 2019.




                                              7
